Exhibit 10.4

SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Second Amendment to Fifth Amended and Restated Loan and Security Agreement
(the “Second Amendment”) is made as of this 20th day of July, 2007 by and among

CASUAL MALE RETAIL GROUP, INC., and CMRG APPAREL, LLC (successor by conversion
to DESIGNS APPAREL, INC.) (referred to individually as a “Borrower” and
collectively as the “Borrowers”); and

CASUAL MALE RETAIL GROUP, INC., as Borrowers’ Representative for the Borrowers;
and

BANK OF AMERICA, N.A., NATIONAL CITY BUSINESS CREDIT, INC., WELLS FARGO
FOOTHILL, LLC, LASALLE RETAIL FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT,
INC., AGENT FOR STANDARD FEDERAL BANK NATIONAL ASSOCIATION, GENERAL ELECTRIC
CAPITAL CORPORATION and JPMORGAN CHASE BANK (together with each of their
successors and assigns, referred to individually as a “Revolving Credit Lender”
and collectively as the “Revolving Credit Lenders”); and

BANK OF AMERICA, N.A., NATIONAL CITY BUSINESS CREDIT, INC., LASALLE RETAIL
FINANCE, A DIVISION OF LASALLE BUSINESS CREDIT, AS AGENT FOR STANDARD FEDERAL
BANK NATIONAL ASSOCIATION, and JPMORGAN CHASE BANK (together with each of their
successors and assigns, referred to individually as a “Last Out Revolving
Lender” and collectively as the “Last Out Revolving Lenders” and together with
the Revolving Credit Lenders, hereinafter the “Lenders”); and

BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Lenders; and

WELLS FARGO FOOTHILL, LLC, as Syndication Agent; and

NATIONAL CITY BUSINESS CREDIT, INC., as Documentation Agent (together with the
Administrative Agent, Collateral Agent and Syndication Agent, the “Agents”).

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H

 

 

A.

Reference is made to the Fifth Amended and Restated Loan and Security Agreement
dated as of December 28, 2006 by and among the Borrowers, the Borrowers’
Representative, the Lenders and the Agents, as amended by that certain Amendment
dated July 11th , 2007, (as amended and in effect the “Credit Agreement”).



--------------------------------------------------------------------------------

  B. The Borrowers have requested that the Agents and the Majority Lenders agree
to amend the Credit Agreement to allow the Loan Parties to incur certain
Indebtedness and grant certain Encumbrances.

 

  C. The Agents and the Majority Lenders, subject to the terms and conditions of
this Second Amendment have agreed to modify the Credit Agreement.

Accordingly, the Agents, the Majority Lenders, the Loan Parties , and the
Borrowers’ Representative agree as follows:

 

  1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

  2. Amendment to Credit Agreement.

 

  a. Article 1 of the Credit Agreement is amended by adding the following
definitions in alphabetical order:

 

  (i) “BALC” means Bank of America Leasing & Capital, LLC, and its successors
and assigns.

 

  (ii) “BALC Indebtedness” means Indebtedness pursuant to the BALC Loan
Agreement in the aggregate principal amount not to exceed $20,000,000 less all
principal payments made by the Borrowers to BALC pursuant to the terms thereof.

 

  (iii) “BALC Loan Agreement” means that certain Master Loan and Security
Agreement and Equipment Security Note each dated as of July __, 2007 entered
into among others BALC and Casual Male Retail Group, Inc., as each is in effect
as of the date hereof.

 

  (iv) “BALC Equipment” means the Equipment specifically set forth on Exhibit
1.1(a) hereto.

 

  b. Article 1 of the Credit Agreement is amended as follows:

 

  (i) The definition of “Permitted Encumbrances” is amended by adding a clause
(c) thereto which provides as follows:

 

  (c) Encumbrances on the BALC Equipment solely to the extent securing the BALC
Indebtedness.

 

2



--------------------------------------------------------------------------------

  (ii) The definition of “Permitted Indebtedness” is amended by adding a clause
(j) thereto which provides as follows:

 

  (j) The BALC Indebtedness.

 

  c. Article 4 of the Credit Agreement is amended as follows:

 

  (i) Section 4.8(a) of the Credit Agreement is amended as follows:

 

  (1) The proviso set forth at the end of the first sentence of Section 4.8(a)
is deleted in its entirety and replaced with the following:

 

       provided, however, that the Loan Parties will not make, directly or
indirectly, any payments or other distributions (whether in cash, securities, or
other property) of or in respect of the Rochester Indebtedness, principal of or
interest of any Subordinated Interest, or principal of or interest of the BALC
Indebtedness, except for the following:

 

  (ii) Section 4.8(a) of the Credit Agreement is further amended by adding a new
subclause (iv) thereto which reads as follows:

 

       (iv) With respect to the BALC Indebtedness, regularly scheduled payments
of interest, and principal, so long as of the date of such payment, and after
giving effect thereto, there exists no Default.

 

  3. Ratification of Loan Documents. Except as otherwise provided for herein,
the terms and conditions of the Credit Agreement and of the other Loan Documents
remain in full force and effect, and each Loan Party hereby ratifies, confirms
and reaffirms, all and singular, the terms and conditions of, and the warranties
and representations set forth, therein.

 

  4. Subordination of Collateral Agent’s Security Interest in BALC Equipment.
The Collateral Agent and Majority Lenders acknowledge and agree that the
Collateral Agents’ security interest in the BALC Equipment shall be junior and
subordinate to the BALC’s security interest in the BALC Equipment solely to the
extent such security interest is a Permitted Encumbrances. Upon the request of
BALC, the Collateral Agent shall execute such documents or file such UCC-3
amendments to evidence the foregoing subordination.

 

3



--------------------------------------------------------------------------------

  5. Conditions Precedent to Effectiveness. This Second Amendment shall not be
effective until each of the following conditions precedent have been fulfilled
to the satisfaction of the Administrative Agent:

 

  a. This Second Amendment shall have been duly executed and delivered by the
respective parties hereto, and, shall be in full force and effect.

 

  b. All action on the part of the Loan Parties necessary for the valid
execution, delivery and performance by the Loan Parties of this Second Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
the Administrative Agent shall have been provided to the Administrative Agent.

 

  c. The Loan Parties shall have provided such additional instruments and
documents to the Administrative Agent as the Administrative Agent and the
Administrative Agent’s counsel may have reasonably requested.

 

  6. Miscellaneous.

 

  a. This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

 

  b. This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  c. Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.

 

  d. The Loan Parties shall pay on demand all reasonable costs and expenses of
the Administrative Agent, including, without limitation, reasonable attorneys’
fees in connection with the preparation, negotiation, execution and delivery of
this Second Amendment.

 

4



--------------------------------------------------------------------------------

  e. Each Loan Party warrants and represents that the Loan Party has consulted
with independent legal counsel of each Loan Party’s selection in connection with
this Second Amendment and is not relying on any representations or warranties of
the Administrative Agent or its counsel in entering into this Second Amendment.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as of
the day and year first above written.

 

CASUAL MALE RETAIL GROUP, INC.,

a Delaware corporation, as Borrower and

Borrowers’ Representative

By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief Operating Officer, Chief Financial
Officer, Treasurer and Secretary

 

CMRG APPAREL, LLC, as Borrower By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief Operating Officer, Chief Financial
Officer, Treasurer and Secretary

 

(“GUARANTORS”)

 

CASUAL MALE CANADA INC.

By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CAPTURE, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial Officer, Treasurer and Secretary

 

6



--------------------------------------------------------------------------------

CASUAL MALE STORE, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CASUAL MALE RETAIL STORE, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CASUAL MALE DIRECT, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CASUAL MALE RBT, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

7



--------------------------------------------------------------------------------

CASUAL MALE RBT (U.K.) LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CANTON PL LIQUIDATING CORP. By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

THINK BIG PRODUCTS LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

CASUAL MALE JAREDM LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

8



--------------------------------------------------------------------------------

CMXL, LLC By:   /s/ Dennis R. Hernreich  

Name: Dennis R. Hernreich

Title: Executive Vice President, Chief

Operating Officer, Chief Financial

Officer, Treasurer and Secretary

 

9



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

(ADMINISTRATIVE AGENT, COLLATERAL AGENT, REVOLVING CREDIT LENDER AND LAST OUT
REVOLVING LENDER)

By:   /s/ Kathleen A. Dimock  

Name: Kathleen A. Dimock

Title: Managing Director

 

NATIONAL CITY BUSINESS CREDIT, INC.

(DOCUMENTATION AGENT, REVOLVING CREDIT LENDER AND LAST OUT REVOLVING LENDER)

By:   /s/ Kathryn C. Ellero  

Name: Kathryn C. Ellero

Title: Vice President

 

WELLS FARGO FOOTHILL, LLC

(SYNDICATION AGENT AND REVOLVING CREDIT LENDER)

By:   /s/ Krista Wade  

Name: Krista Wade

Title: Assistant Vice President

 

LASALLE RETAIL FINANCE, a division of LaSalle Business Credit, as Agent for
Standard Federal Bank National Association

(REVOLVING CREDIT LENDER AND LAST OUT REVOLVING LENDER)

By:       

Name:

Title:

 

10



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION

(REVOLVING CREDIT LENDER)

By:   /s/ Amanda J. Van Heyst  

Name: Amanda J. Van Heyst

Title: Duly Authorized Signatory

 

JPMORGAN CHASE BANK

(REVOLVING CREDIT LENDER AND LAST OUT REVOLVING LENDER)

By:   /s/ Rana Singh  

Name: Rana Singh

Title: Assistant Vice President

 

11